Per Curiam. —
The appellant, being the assignee of a judgment against Saráh E. Stanley, satisfied the same of record on the payment to him of a sum of money less than the face of the judgment. Later on he applied to the court asking that the satisfaction be vacated, and that he have execution for the balance he claimed to be due on the judgment. A hearing was subsequently had on the application, at which the court refused to cancel the satisfaction entered, or to allow execution to issue for the balance claimed to be due. This appeal is taken from that order.
The order must be affirmed. The record on the part of the appellant consists merely of a transcript of the records of the lower court, which show the application, the order denying it, and the proceedings relating to *151the appeal, Mo attempt has been made to bring into this court the facts shown to the court on which the order appealed from is based, and, without this evidence before us, we cannot pass upon the correctness of the order. On the face of the record, the order was one which the trial court has power to make, and it is presumed to be regular, in the absence of a showing to the contrary. The order appealed from is affirmed.